Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, Case No. 3:19-CR-51

Vv.

)
)
)
) PLEA AGREEMENT
JACKSON YARO YOUNG, )
Defendant.

The United States of America (also referred to as “the Government”) and the
Defendant, JACKSON YARO YOUNG, and Defendant’s attorney, enter into this Plea
Agreement.

A. CHARGES

1. Subject Offenses. Defendant will plead guilty to Counts 1, 2, 3, 4, 5,
and 6 of the Superseding Indictment. Counts 1, 5, and 6 charge Production of Child
Pornography, in violation of Title 18, United States Code, Section 2251(a). Count 2
charges Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252(a)(2) and 2252(b)(1). Count 3 charges Possession of Child Pornography,
in violation of Title 18, United States Code, Section 2252(a)(4)(B) and 2252(b)(2).
Count 4 charges Transfer of Obscene Material, in violation of Title 18, United States
Code, Section 1470. Defendant also agrees to forfeiture of the electronic equipment
listed in the Superseding Indictment.

2. Charges Being Dismissed. If the Court accepts this Plea Agreement,

Counts 7, 8, and 9 of the Superseding Indictment will be dismissed at the time of

sentencing. The facts underlying those offenses will be included in the relevant

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 2 of 18

conduct.

S. No Further Prosecution. The Government agrees that Defendant will
not be charged in the Southern District of lowa with any other federal criminal
offense arising from or directly relating to this investigation. This paragraph and
this Plea Agreement do not apply to (1) any criminal act occurring after the date of
this agreement or (2) any crime of violence.

B. MAXIMUM PENALTIES

4, Maximum and _ Mandatory Minimum Punishment. Defendant
understands that the crime to which Defendant is pleading guilty in Counts 1, 5, and
6 carries a mandatory minimum sentence of at least twenty-five (25) years in prison
and a maximum sentence of up to fifty (50) years in prison. Count 2 carries a
mandatory minimum sentence of at least fifteen (15) years in prison and a maximum
sentence of up to forty (40) years in prison. Count 3 carries a sentence of at least ten
(10) years in prison and a maximum sentence of up to twenty (20) years in prison.
Count 4 carries a carries a sentence of not more than ten (10) years in prison. Each
count also has a maximum fine of $250,000. Counts 1, 2, 3, 5, and 6 have a term of
supervised release of at least five (5) years up to life. Count 4 has a term of supervised
release of not more than 3 years. A mandatory special assessment of $100 per count
also must be imposed by the sentencing court. Counts 1, 2, 3, 5, and 6 have enhanced
sentenced based on Defendant having one prior qualifying conviction, to wit: Sex
Abuse in the 34 Degree in 2017, in Lee County, lowa. No one has promised Defendant

that Defendant will be eligible for a sentence of less than the mandatory minimum.

Z

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 3 of 18

Defendant also understands that, if the Court determines Defendant to be a non-
indigent person, pursuant to Title 18, United States Code, Section 3014(a)(3), it shall
impose an assessment of $5,000 per count. In addition, pursuant to 18 U.S.C.
§ 2259A, the Court shall assess not more than $50,000.

5. Supervised Release--Explained. Defendant understands that, during
any period of supervised release or probation, Defendant will be under court
supervision and will be required to comply with certain conditions. If Defendant
violates a condition of supervised release, Defendant could have Defendant’s term of
supervised release revoked and could be sentenced to serve in prison all or part of the
term of supervised release authorized by statute, without any credit for time
previously served, up to five years imprisonment.

6. Detention. Pursuant to the Mandatory Detention for Offenders
Convicted of Serious Crimes Act (18 U.S.C. § 3143), Defendant agrees to remain in
custody following the completion of the entry of Defendant’s guilty plea to await the
imposition of sentence.

C. NATURE OF THE OFFENSE -- FACTUAL BASIS

. Elements Understood. Defendant understands that to prove the
offenses alleged under Counts 1, 5, and 6 (Production of Child Pornography),
the Government would be required to prove beyond a reasonable doubt the following
elements:

(a) at the time alleged in the superseding indictment, Minor Victim 1,
Minor Victim 3, and Minor Victim 4 were under the age of eighteen years;
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 4 of 18

(b) the defendant knowingly employed, used, persuaded, induced,
enticed, coerced, Minor Victim 1, Minor Victim 3, and Minor Victim 4 to
engage in sexually explicit conduct;

(c) the defendant acted with the purpose of producing a visual
depiction of such conduct; and

(d) the visual depiction was produced using materials that had been
mailed, shipped, or transported across state lines or in foreign commerce by
any means, including by computer or cellular phone.

Defendant further understands that to prove the offense alleged under Count 2
(Receipt of Child Pornography), the Government would be required to prove

beyond a reasonable doubt the following elements:
(a) the defendant knowingly received a visual depiction that had been shipped or
transported in interstate or foreign commerce by any means including by

computer;

(b) the production of that visual depiction involved the use of a minor engaging in
sexually explicit conduct; and

(c) the visual depiction was of such conduct.
Defendant further understands that to prove the offense alleged under Count 3
(Possession of Child Pornography), the Government would be required to prove
beyond a reasonable doubt the following elements:

(a) the defendant knowingly possessed one or more books, magazines,
periodicals, films, videotapes, or other matters containing a visual depiction;

(b) such visual depiction was shipped or transported in interstate or foreign
commerce by any means including computer; and

(c) the visual depiction involved the use of a minor engaging in sexually explicit
conduct.
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 5 of 18

Defendant further understands that to prove the offense alleged under Count 4
(Transfer of Obscene Material to a Minor), the Government would be required
to prove beyond a reasonable doubt the following elements:

(a) the defendant knowingly used the mail or any means or facility of interstate
commerce to transfer obscene matter;

(b) the defendant knew that he was transferring the matter to an individual less
than 16 years old;

(c) the defendant knew at the time of the transfer the general nature of the
contents of the matter; and

(d) the matter is obscene.

8. Factual Basis. As a factual basis for Defendant’s plea of guilty,
Defendant admits the following:

(a) Young, while on probation for a sex offense, was confronted by his
probation officer (PO) about having contact with a minor. The PO seized two cell
phones from Young on March 28, 2019 which he possessed in violation of the sex
offender registry requirements. A forensic review of Young’s cell phones (LG cell
phone and Motorola cell phone) revealed images and videos of child pornography as
it relates to Minor Victim 3 and Minor Victim 4. On March 28, 2019, Young
knowingly possessed one or more visual depiction that had been shipped or
transported in interstate or foreign commerce by any means including by cell phone
and the visual depiction involved the use of a minor engaged in sexually explicit
conduct. (Count 3)

(b) Minor Victim 1, Minor Victim 3, and Minor Victim 4 were under 18 years

old at the time. Young knowingly used, persuaded, coerced, and enticed Minor
5
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 6 of 18

Victim 1, Minor Victim 3, and Minor Victim 4 to engage in sexually explicit conduct.
Young acted with the purpose of producing a visual depiction of such conduct and
the visual depiction was produced using materials that had been mailed, shipped or
transported across state lines or in foreign commerce by any means, including by
use of a computer.

(c) A child pornography video of Minor Victim 1 was found on Young’s cell
phone. That video showed Minor Victim 1 disrobing and exposing her vagina. Minor
Victim 1 confirmed that Young asked her to send such a video to him which she did
on January 15, 2019. Young knowingly received this video that had been shipped or
transported in interstate or foreign commerce by any means including by cell phone.
The production of such video involved the use of a minor engaging in sexually
explicit conduct and the image was of such conduct. (Counts 1 and 2)

(d) Several child pornography pictures of Minor Victim 3 were recovered off
Young’s cell phone. Minor Victim 3 said that she sent Young 4-5 pictures of her
exposed vagina after Young begged her to produce such images. Minor Victim 3 sent
these images to Young on December 20, 2018. (Count 5)

(e) Two child pornography pictures of Minor Victim 4 dated February 14,
2019 and February 17, 2019 were recovered off of Young’s cell phone. Minor Victim
4 sent these pictures of her exposed vagina to Young at his request. (Count 6)

(f) On March 21, 2019, Young sent a picture of his erect penis to Minor Victim
2, who is under 16 years old, from his phone to her phone, therefore it was

transferred in interstate commerce. Young knew he was transferring the picture to

6

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 7 of 18

a person under the age of 16, and at the time of the transfer, Young knew the
contents of the picture and that picture was obscene. (Count 4)

(g) Some of all the activities listed above, occurred in Kalona, Iowa, in the
Southern District of Iowa.

9. Truthfulness of Factual Basis. Defendant acknowledges that the above
statements are true. Defendant understands that, during the change of plea
hearing, the judge and the prosecutor may ask Defendant questions under oath about
the offense to which Defendant is pleading guilty, in the presence of Defendant’s
attorney. Defendant understands that Defendant must answer these questions
truthfully, and that Defendant can be prosecuted for perjury if Defendant gives any
false answers.

10. Waiver of Rule 410 Rights. The Defendant expressly waives
Defendant’s rights under Rule 410 of the Federal Rules of Evidence and agrees that
all factual statements made in this plea agreement, including under the Factual
Basis or Attachment A, are admissible against the Defendant. Should Defendant fail
to plead guilty pursuant to this plea agreement or move to withdraw his plea or to
set aside Defendant’s conviction, then these admissions may be used against
Defendant in the Government’s case-in-chief and otherwise, including during the
continuing prosecution of this case.

11. Venue. Defendant agrees that venue for this case is proper for the

United States District Court for the Southern District of Iowa.

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 8 of 18

D. SENTENCING

12. Acceptance of Responsibility. The Government agrees to recommend
that Defendant receive credit for acceptance of responsibility under USSG §3E1.1.
The Government reserves the right to oppose a reduction under §3E1.1 if after the
plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully
with the United States Probation Office, attempts to withdraw Defendant’s plea, or
otherwise engages in conduct not consistent with acceptance of responsibility. Ifthe
base offense level is 16 or above, as determined by the Court, the Government agrees
that Defendant should receive a 3-level reduction, based on timely notification to the
Government of Defendant’s intent to plead guilty.

13. Presentence Report. Defendant understands that the Court may defer
a decision as to whether to accept this Plea Agreement until after a Presentence
Report has been prepared by the United States Probation Office, and after
Defendant’s attorney and the Government have had an opportunity to review and
challenge the Presentence Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

14. Disclosure of Presentence Investigation Reports. The United States
District Court for the Southern District of Iowa has issued the following
Administrative Order:

The presentence investigation report is a sealed and confidential document.
Unless specifically authorized by the district court, a defendant may not
disseminate, disclose, or distribute a presentence investigation report, or any

part or page of a presentence investigation report, in either draft or final form.
A defendant who violates this order, may be subject to prosecution for contempt

§

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 9 of 18

of court under 18 U.S.C. § 401(3). This order does not apply to a defendant’s
review of a presentence investigation report with the defendant’s own attorney.

Defendant acknowledges and understands this order

15. Evidence at Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea,
provided that such offer or comment does not violate any other provision of this Plea
Agreement. Nothing in this Plea Agreement restricts the right of Defendant or any
victim to make an allocution statement, to the extent permitted under the Federal
Rules of Criminal Procedure, nor does this Plea Agreement convey any rights to
appear at proceedings or make statements that do not otherwise exist.

16. Joint Sentencing Recommendation. Under Rule 11(c)(1)(C) of the
Federal Rules of Criminal Procedure, the parties agree that the Court should impose
a sentence of twenty-five (25) years prison and will not advocate for a higher or lower
sentence at the time of sentencing. The parties agree that this sentence takes into
account all of the relevant factors set forth under 18 U.S.C. § 3553(a), including the
advisory sentencing guidelines calculation, the nature and circumstances of the
offense, the history and characteristics of Defendant, and other pertinent factors.
Should the Court decline to impose this recommended sentence, Defendant may
withdraw Defendant’s plea of guilty and the case will then be set for trial: likewise,
if the Court declines to impose the recommended sentence, the Government also may
withdraw from this Plea Agreement and the case will be set for trial. In the event

that the relevant advisory guidelines are amended and made retroactive under 18

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 10 of 18

U.S.C. § 3582(c)(2), Defendant waives any right to seek a sentencing reduction in
exchange for this Rule 11(c)(1)(C) plea agreement.
E. FINES, COSTS, FORFEITURE, AND RESTITUTION

17. Forfeiture. Defendant agrees to forfeiture of the property identified in
the Superseding Indictment, including a Motorola and LG STYLO 4 cellular phone.
Defendant will execute any documents as directed by the Government to complete
the forfeiture.

18. Waivers Regarding Forfeiture. Defendant waives all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea Agreement
on any grounds. Defendant further agrees that the forfeiture provisions of this Plea
Agreement are intended to, and will, survive Defendant notwithstanding the
abatement of any underlying criminal conviction after execution of this Plea
Agreement. The forfeitability of any particular property pursuant to this agreement
shall be determined as if Defendant had survived and that determination shall be
binding upon Defendant’s heirs, successors and assigns until the agreed forfeiture,
including any agreed money judgment amount, is collected in full.

19. Consent to Judgment of Forfeiture. Defendant agrees to waive all
interest in asset subject to this Plea Agreement in any administrative or judicial
forfeiture proceeding, whether criminal or civil, state or federal. Defendant agrees
to consent to the entry of orders of forfeiture for such property and waives the

requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice

10

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 11 of 18

of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. Defendant
understands that the forfeiture of assets is part of the sentence that may be imposed
in this case.

20. Fines and Costs. Issues relating to fines and/or costs of incarceration
are not dealt with in this agreement, and the parties are free to espouse their
respective positions at sentencing.

21. Special Assessment. Defendant agrees to pay the mandatory special
assessment of $600 ($100 per count) at or before the time of sentencing, as required
by 18 U.S.C. § 3013. Defendant further understands that, if the Court determines
Defendant to be a non-indigent person, pursuant to Title 18, United States Code,
Section 3014(a)(3), it shall impose an assessment of $5,000 per count. In addition,
pursuant to 18 U.S.C. § 2259A, the Court shall assess not more than $50,000.

22. Restitution. Defendant agrees that the Court should impose an order
of restitution for all relevant conduct in an amount to be determined by the Court;
Defendant agrees that the Court shall order restitution for the full amount of each
victim’s losses, which is no less than $3,000 per victim; that such order of restitution
shall be due and payable immediately; and that if Defendant is not able to make full
payment immediately, Defendant shall cooperate with the United States Probation
Office in establishing an appropriate payment plan, which shall be subject to the
approval of the Court, and thereafter in making the required payments. Any such

payment plan does not preclude the Government from utilizing any collections

I]

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 12 of 18

procedures pursuant to the Federal Debt Collections Act and including the Treasury
offset program.

23. Financial Statement. Defendant agrees to complete truthfully and in
full a financial statement provided by the U.S. Attorney’s Office, and return the
financial statement to the U.S. Attorney’s Office within 30 days of the filing of this
Plea Agreement.

F. LIMITED SCOPE OF AGREEMENT

24. Limited Scope of Agreement. This Plea Agreement does not limit, in
any way, the right or ability of the Government to investigate or prosecute Defendant
for crimes occurring outside the scope of this Plea Agreement. Additionally, this
Plea Agreement does not preclude the Government from pursuing any civil or
administrative matters against Defendant, including, but not limited to, civil tax
matters and civil forfeiture which arise from, or are related to, the facts upon which
this investigation is based.

25. Agreement Limited to Southern District of lowa. This Plea Agreement
is limited to the United States Attorney's Office for the Southern District of lowa, and
cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.

26. Sex Offender Registry. Defendant understands that by pleading guilty,
Defendant will be required to register as a sex offender upon Defendants release from
prison as a condition of supervised release pursuant to 18 U.S.C. § 3583(d).

Defendant also understands that independent of supervised release, Defendant will

ie
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 13 of 18

be subject to federal and state sex offender registration requirements, and that those
requirements may apply throughout Defendant’s life. Defendant understands that
Defendant shall keep Defendant’s registration current, shall notify the state sex
offender registration agency or agencies of any changes to Defendant’s name, place of
residence, employment, or student status, or relevant information. Defendant shall
comply with requirements to periodically verify in person Defendant’s sex offender
registration information. Defendant understands that Defendant will be subject to
possible federal and state penalties for failure to comply with any such sex offender
registration requirements. Defendant further understands that, under 18 U.S.C. §
4042(c), notice will be provided to certain law enforcement agencies upon Defendant’s
release from confinement following conviction. As a condition of supervised release,
Defendant shall initially register with the state sex offender registration in the state
of lowa, and shall also register with the state sex offender registration agency in any
state where Defendant resides, is employed, works, or is a student, as directed by the
Probation Officer. Defendant shall comply with all requirements of federal and state
sex offender registration laws, including the requirement to update Defendant’s
registration information. Defendant shall provide proof of registration to the
Probation Officer within 72 hours of release from imprisonment.
G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

27. ‘Trial Rights Explained. Defendant understands that this guilty plea
waives the right to:

(a) Continue to plead not guilty and require the Government to prove

ia

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 14 of 18

(b)

(c)

(d)
(e)

(f)

(g)

the elements of the crime beyond a reasonable doubt;

A speedy and public trial by jury, which must unanimously find
Defendant guilty before there can be a conviction;

The assistance of an attorney at all stages of trial and related
proceedings, to be paid at Government expense if Defendant
cannot afford to hire an attorney;

Confront and cross-examine adverse witnesses;

Present evidence and to have witnesses testify on behalf of
Defendant, including having the court issue subpoenas to compel
witnesses to testify on Defendant’s behalf;

Not testify or have any adverse inferences drawn from the failure
to testify (although Defendant also has the right to testify, if
Defendant so chooses); and

If Defendant is convicted, the right to appeal, with the assistance
of an attorney, to be paid at Government expense if Defendant
cannot afford to hire an attorney.

28. Waiver of Appeal and Post-Conviction Review. Defendant knowingly

and expressly waives any and all rights to appeal Defendant’s conviction in this case,

including a waiver of all motions, defenses and objections which Defendant could

assert to the charge(s) or to the court’s entry of judgment against Defendant; except

that both Defendant and the United States preserve the right to appeal any sentence

imposed by the district court, to the extent that an appeal is authorized by law. Also,

Defendant knowingly and expressly waives any and all rights to contest Defendant’s

conviction and sentence in any post-conviction proceedings, including any

proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except

that they do not extend to the right to appeal or seek post-conviction relief based on

 

14
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 15 of 18

grounds of ineffective assistance of counsel or prosecutorial misconduct.

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

29.  Voluntariness of Plea. Defendant represents that Defendant’s decision

to plead guilty is Defendant’s own, voluntary decision, and that the following is true:

(a)

(b)

(c)

(d)

Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and
Defendant has a clear understanding of the charges and the
consequences of this plea, including the maximum penalties
provided by law.

No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this written
agreement.

No one has threatened Defendant or Defendant’s family to induce
this guilty plea.

Defendant is pleading guilty because in truth and in fact
Defendant is guilty and for no other reason.

30. Consultation with Attorney. Defendant has discussed this case and

this plea with Defendant’s attorney and states that the following is true:

(a)

(b)

(c)

Defendant states that Defendant is satisfied with the
representation provided by Defendant’s attorney.

Defendant has no complaint about the time or attention
Defendant’s attorney has devoted to this case nor the advice the
attorney has given.

Although Defendant’s attorney has given Defendant advice on
this guilty plea, the decision to plead guilty is Defendant’s own
decision. Defendant’s decision to enter this plea was made after
full and careful thought, with the advice of Defendant’s attorney,
and witha full understanding of Defendant’s rights, the facts and
circumstances of the case, and the consequences of the plea.

15

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 16 of 18

L GENERAL PROVISIONS

31. Entire Agreement. This Plea Agreement, and any attachments, is the
entire agreement between the parties. Any modifications to this Plea Agreement
must be in writing and signed by all parties.

32. Public Interest. The parties state this Plea Agreement is in the public
interest and it takes into account the benefit to the public of a prompt and certain
disposition of the case and furnishes adequate protection to the public interest and is
in keeping with the gravity of the offense and promotes respect for the law.

33.  Execution/Effective Date. This Plea Agreement does not become valid
and binding until executed by each of the individuals (or their designated
representatives) shown below.

34, Consent to Proceed by Video Conferencing. Defendant consents to any
proceedings in this case, to include plea and sentencing proceedings, being conducted
by video or telephone technology, if the Court finds further delay would seriously
harm the interests of justice. Defendant has had the opportunity to consult with
Defendant’s attorney about the use of video or telephone technology.

J. SIGNATURES

35. Defendant. I have read all of this Plea Agreement and have discussed
it with my attorney. I fully understand the Plea Agreement and accept and agree to
it without reservation. I do this voluntarily and of my own free will. No promises
have been made to me other than the promises in this Plea Agreement. I have not

been threatened in any way to get me to enter into this Plea Agreement. I am

16

 
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 17 of 18

satisfied with the services of my attorney with regard to this Plea Agreement and
other matters associated with this case. Iam entering into this Plea Agreement and
will enter my plea of guilty under this Agreement because I committed the crime to
which I am pleading guilty. I know that I may ask my attorney and the judge any
questions about this Plea Agreement, and about the rights that I am giving up, before

entering into the plea of guilty.

-F-20 fren
Date JAGKSON YARO-YOUNG
ie

36. Defendant’s Attorney. I have read this Plea Agreement and have

   

discussed it in its entirety with my client. There is no Plea Agreement other than
the agreement set forth in this writing. My client fully understands this Plea
Agreement. Jam satisfied my client is capable of entering into this Plea Agreement,
and does so voluntarily of Defendant’s own free will, with full knowledge of
Defendant’s legal rights, and without any coercion or compulsion. I have had full
access to the Government’s discovery materials, and I believe there is a factual basis
for the plea. I concur with my client entering into this Plea Agreement and in
entering a plea of guilty pursuant to the Plea Agreement.

SS
S-F7-20 mee KO tle

Date Terry McAtee
101 W. 2nd Street
Davenport, [A 52801
Tel: 563-322-8931
Fax: 563-383-0052
Email: terry_mcatee@fd.org

37. United States. The Government agrees to the terms of this Plea

ed
Case 3:19-cr-00051-JAJ-SBJ Document 65 Filed 08/10/20 Page 18 of 18

Agreement.

I

Date |

16 fo

By:

18

Marc Krickbaum
United States Attorney

i No -—
Melisa K. Zaehringe Ly
Assistant U.S. Attorney
U.S. Courthouse
131 E. 4 Street
Davenport, Iowa 52801
Tel: 563-449-5432
Fax: 563-449-5433
E-mail: melisa.zaehringer@usdo}j.gov
